WALTER, Justice.
Herman C. Bayer filed suit against Ruth Fay Bayer for a divorce and, in a non-jury trial, a divorce was granted and the defendant has appealed, contending the court erred because the pleadings and proof failed to show a statutory ground for a divorce. She also contends the court erred in making a division of the property.
After carefully reviewing and considering the record and the briefs of the parties, and in deference to Rule 452, Texas Rules of Civil Procedure, we have concluded that appellant has not shown the learned and patient trial court abused his discretion in making a division of the community and separate property of the parties. We also hold appellee’s pleadings were sufficient and that there was evidence of probative force to support the judgment rendered. See Scannell v. Scannell, Tex.Civ.App., 117 S.W.2d 538; Hedtke v. Hedtke, 112 Tex. 404, 248 S.W. 21; Article 4638, Revised Civil Statutes. We find no merit in appellant’s points and same are overruled.
Judgment is affirmed.